MEMORANDUM **
John P. Tobin appeals his 46-month sentence imposed following his guilty-plea conviction for nineteen counts of money laundering in violation of 18 U.S.C. § 1956(a)(l)(A)(i). We have jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a), and we affirm.
Tobin contends that the district court incorrectly determined that he was not entitled to a downward departure for diminished mental condition pursuant to U.S.S.G. § 5K2.13. The district court did not clearly err by finding that Tobin’s criminal history demonstrated a need to protect the public and thus, that a downward departure was not appropriate. See United States v. Davis, 264 F.3d 813, 815-16 (9th Cir.2001) (concluding that the sentencing guidelines prohibit a departure based on reduced mental capacity where the district court finds that the defendant’s criminal history demonstrates a need for incarceration to protect the public).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.